Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/26/2021 is acknowledged.  The traversal is on the ground(s) that the restriction requirement did not show that the process can be practiced by another materially different product or different process.  This is not found persuasive because the biological construct can be made by using a materially different product such as a multi-well plate with a scaffold.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election of biomolecules and fluorescent dyes without traverse is noted.  
It should be noted that this application has been transferred to another examiner due to applicant’s election of Group I.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Jeong et al. (US 2013/0081483 A1 – hereafter ‘483).
‘483 discloses a microchip with a pillar (Abstract) that includes the following limitations for claim 1:
“A micropillar chip”: ‘483 discloses a biochip (chip 100; [0039]; Fig. 1) that includes a plurality of pillars.  
“a chip base”: ‘483 discloses a chip base (base 12; Fig. 1; [0040]).  
“at least one micropillar”: ‘483 discloses a pillar (pillar 20; Fig. 1; Fig. 2; [0042]).  
“the at least one micropillar comprise a top end”: ‘483 discloses that the micropillar has a top end (Fig. 2; end 22; [0042]).  
“the top end comprises a pillar-microwell”: ‘483 discloses that the pillar has a microwell (Fig. 2; Fig. 3; [0042]; [0044]).  
“the pillar-microwell comprises at least one side wall and a pillar-microwell base”: ‘483 discloses that the pillar-microwell has a sidewall and a base (sidewall 30; Fig. 3; [0044]).  
Therefore, ‘483 meets the limitations of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0081483 A1 – hereafter ‘483) in view of McGarr et al. (US 2014/0170671 A1 – hereafter ‘671).
‘483 differs from the instant claim regarding a slit in the sidewall. 
‘671 discloses a multi-well plate for the analysis of three-dimensional cell samples (Abstract) that for claim 3 includes an insert (insert 100) as part of the well of a multi-well plate (Fig. 1a) that perfusion channels (channels 120; Fig. 1a; Fig. 1c) cut within the insert.  These channels allow the perfusion of media over the cell sample (0043]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the channels of ‘671 within ‘483 in order to drain the spent media.  The suggestion for doing so at the time would have been in order to channel the media to a waste site instead of back into the well ([0047]).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2013/0081483 A1 – hereafter ‘483) in view of Webb et al. (US 2003/0124029 A1 – hereafter ‘029).
‘483 differs from the instant claim regarding the instant claim regarding a bore within the pillar.  
‘029 discloses an array of microcolumns for use with a micro-titer plate for high-throughput analysis (Abstract) that for claim 2 includes a microchannel or bore (channel 56) through the column that allows for the transport of  sample solution ([0077]; Fig. 14).  
Therefore, it would have been obvious to one of ordinary skill in the art to include the channel of ‘029 within ‘483 in order to supply media to the sample.  The suggestion for doing so at the time would have been in order to provide mixing for the sample solution ([0077]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2012/0088693 A1) which discloses a microarray with a plurality of wells that includes a spacer or pillar (Fig. 4) formed on the surface of an upper substrate that forms a well shape with a through-hole through the base.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799